Citation Nr: 0602688	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959. He died in May 1995. The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in July 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This matter was denied by the Board in October 2002.  The 
appellant appealed to decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2003, the 
Court granted a motion for remand and vacated the Board's 
decision.  In March 2004, the Board remanded this matter to 
the RO for additional development.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995; the cause of death as 
shown on the death certificate was non- Hodgkin's lymphoma.

2.  During his lifetime, the veteran did not have any 
service-connected disabilities.

3.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.

4.  The veteran did not have onsite participation in a test 
involving the atmospheric detonation of a nuclear device and 
the military records establish his absence from the nuclear 
test sites at which exposure to radiation is claimed to have 
occurred.

CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service to 
include ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that she should submit all pertinent evidence in 
her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a March 2004 
letter and the February 2005 supplemental statement of the 
case, amongst other documents, fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in her 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the respective notices were 
provided to the appellant after the respective initial 
adjudications, she has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide this appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


Criteria.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for diseases, to include 
lymphomas (except Hodgkin's disease), if certain conditions 
are met. The threshold requirement for consideration under 38 
U.S.C.A. § 1112(c) is that the veteran participated in a 
"radiation-risk activity," which means on-site participation 
in a test involving the atmospheric detonation of a nuclear 
device; participation in the occupations of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who worked in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945, to 
July 1, 1946. 38 C.F.R. § 3.309(b)(i)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. 38 
C.F.R. § 3.311(a)(1). When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range 
reported will be presumed. 38 C.F.R.§ 3.311(a)(2).

In cases containing allegations of participation in 
atmospheric nuclear weapons test participation and Hiroshima 
and Nagasaki claims, if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded. 38 C.F.R.§ 3.311(a)(4)(i).  
Neither the veteran nor his survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred. 38 C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran has been exposed 
to ionizing radiation as the result of participation in the 
atmospheric testing of nuclear weapons, and he subsequently 
develops a radiogenic disease, the claim will be referred to 
the Under Secretary for Benefits (USB) for further 
consideration. The USB is to consider the claim with 
reference to specified factors and request an advisory 
medical opinion from the Under Secretary for Health. If, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion. 38 C.F.R. § 3.311.

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes all cancers.  Non- Hodgkin's lymphoma 
must become manifest 5 years or more after exposure. 38 
C.F.R. § 3.311(b)(5).

Analysis.

The appellant is seeking service connection for the cause of 
the veteran's death.  The death certificate lists the cause 
of death as Non- Hodgkin's lymphoma.  No other conditions 
were listed as contributing to death. The veteran was not 
service connected for any conditions during his lifetime.

The service medical records do not reflect treatment or 
diagnosis of non-Hodgkin's lymphoma.  Medical records show 
that non-Hodgkin's lymphoma of the dorsum of the left foot 
was first diagnosed in 1994, nearly 35 years after service. 

In several statements in March 1995, the veteran indicated 
that he was stationed in Las Vegas from 1956 to 1959 and 
during that time period, he was exposed to ionizing radiation 
three times in 1957 and 1958 in Las Vegas, Indian Springs, 
and Henderson, Nevada.  The veteran indicated that he served 
with the air police squadron at Indian Springs and was 20 
miles from the center of ground zero at the time of the 
explosions.  At the time of each explosion, he was on open 
guard duty.  He stated that the sky lit up during the 
explosions.

In May 1995, the RO requested dosage information from the 
Defense Nuclear Agency (DNA) regarding the veteran's claimed 
exposure to testing of the atomic bomb during military 
service.   

On May [redacted], 1995, the veteran died due to non-Hodgkin's 
lymphoma. The approximate interval between onset and death 
was nine months. 

In June 1996, a response was received from the DNA indicated 
that Air Force morning reports revealed that while assigned 
to Detachment 1, 3595th Air Base Group, the veteran served at 
the Indian Springs Air Force Base from March 5, 1956 to April 
8, 1957 when he was transferred to the Nellis Air Force Base, 
Las Vegas, Nevada.  His duties during this period were 
apprentice woodworker, construction helper, air police 
helper, apprentice air policeman, and air policeman.  No 
atmospheric nuclear testing was conducted at the Nevada Test 
Site during the veteran's service at Indian Springs Air Force 
Base.

The report also indicated that from April 9, to June 19, 1957 
he was assigned to the 3595th Air Police Squadron at Nellis 
Air Force Base.  From June 20 until December 31, 1957 he was 
assigned to Headquarters, 3595th Air Base Group, and on 
January 1, 1958, he was re- assigned to the 3596th Air Police 
squadron (redesignated 4520th Air Police Squadron on June 23, 
1958).  The veteran remained with the 4520th Air Police 
Squadron until his discharge on July 31, 1959.  His duty at 
Nellis Air Force Base was air policeman.  

The report revealed that during his service at Nellis Air 
Force Base, two atmospheric nuclear test series were 
conducted at the Nevada Test Site- Operations PLUMBBOB and 
HARDTACK II.  Neither the veteran's service record nor the 
Air Force morning reports show temporary duty for the veteran 
to the Nevada Test Site or any participation during these 
nuclear test series.  The morning reports only show routine 
administrative actions (ordinary leave, reassignments, 
promotions) for the veteran during the time period in 
question.  Additional personnel at Nellis Air Force Base were 
not considered to be PLUMBBOB or HARDTACK participants.  The 
DNA report stated that in summary, the available Air Force 
records did not document the veteran's participation in US 
atmospheric nuclear testing.  Moreover, after careful search 
of available dosimetry data, no record of radiation exposure 
for the veteran was found.

In an April 1998 statement, Dr. D.S., an internist and 
hematologist, stated that for most cases, the cause of 
lymphoma was not clearly known.  

In January 2002, the appellant submitted excerpts from a 
medical treatise.  The treatise indicated that the cause for 
non-Hodgkin's lymphoma was not firmly established.  It was 
noted that in Japan, there were a greater number of cases 
among survivors of the atomic bomb at Hiroshima than would be 
expected in the normal population.  People with damaged 
immune systems caused by immune disorders or 
immunosuppressive drugs are more likely to develop non-
Hodgkin's lymphoma.   

The RO did not forward the veteran's records to the Under 
Secretary for Benefits for consideration pursuant to 38 
C.F.R. § 3.311(c) since the it was determined that the 
veteran was not exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons. 
See 38 C.F.R. § 3.311(b). 

While the record shows that the cause of the veteran's death 
was a "disease specific to radiation-exposed veterans, the 
evidence record shows that the veteran was not a "radiation-
exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i).  

Thus, the Board finds that the evidence of record shows that 
the veteran did not participate in a radiation-risk activity, 
and the claim for service connection for the cause of the 
veteran's death, as evaluated under the regulations governing 
presumptive service connection based on radiation exposure, 
must be denied.

Likewise there is no medical evidence of record which tends 
to show a direct relationship between the veteran's cause of 
death and his period of service.  The medical evidence of 
record does not show that a disability or disease that was 
incurred in service was either principal or contributory 
causes of death. At the time of the veteran's death, he did 
not have any service-connected disabilities.

The appellant has not submitted any medical evidence to show 
that the veteran's non-Hodgkin's lymphoma was incurred in 
service or was related to his period of service.  The Board 
notes that malignant tumors are included among the chronic 
diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a). 
However, there is no evidence that the non-Hodgkin's lymphoma 
was present during the veteran's service or manifested to a 
compensable degree within one year after service, and the 
appellant has never contended such. The evidence indicates 
that the non-Hodgkin's lymphoma was initially diagnosed 
approximately 35 years after service. Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(a) 
are not for application.

The appellant has not submitted any medical evidence to 
support her contention that non-Hodgkin's lymphoma was caused 
by documented inservice exposure to ionizing radiation.  In 
this regard, the Board has considered statements from the 
veteran's private physician including an April 1998 letter 
noting that the cause of lymphoma was not clearly known.  In 
addition the Board notes voluminous copies of excerpts from 
medical treatises and articles relating to atmospheric atomic 
testing and detonations.  However, this evidence fails to 
establish that the veteran's cause of death was incurred in 
service or is related to service.  Sacks v. West, 11 Vet.App. 
314 (1998).

The Court has repeatedly held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  In light of the speculative nature of this 
evidence, the Board finds that it is not probative and does 
not provide a basis on which to award service connection for 
the cause of the veteran's death. See e.g. Davis v. West, 13 
Vet. App. 178 (1999).

In sum, for the reasons and bases set forth above, the Board 
finds that the evidence is against the claim for service 
connection for the cause of the veteran's death.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim. 38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


